

	

		II

		109th CONGRESS

		1st Session

		S. 1940

		IN THE SENATE OF THE UNITED STATES

		

			October 31, 2005

			Mr. Kyl introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To create a national register of cases of child abuse or

		  neglect.

	

	

		1.Short titleThis Act may be cited as the

			 Childhelp National Registry Act.

		2.National register of

			 cases of child abuse or neglect

			(a)In

			 GeneralThe Attorney General, in consultation with the Secretary

			 of Health and Human Services, shall create a national register of cases of

			 child abuse or neglect.

			(b)Information

				(1)CollectionThe

			 information in the register described in subsection (a) shall be supplied by

			 States and Indian tribes, or, at the option of a State, by political

			 subdivisions of such State, to the Secretary of Health and Human

			 Services.

				(2)Type of

			 informationThe register described in subsection (a) shall

			 collect in a central electronic database information on children reported to a

			 State, Indian tribe, or political subdivision of a State as abused or

			 neglected.

				(c)Scope of

			 Information

				(1)In

			 general

					(A)Treatment of

			 reportsThe information to be provided to the Secretary of Health

			 and Human Services under this Act shall relate to substantiated reports of

			 child abuse or neglect. Except as provided in subparagraph (B), each State and

			 Indian tribe, or, at the option of a State, each political subdivision of such

			 State, shall determine whether the information to be provided to the Secretary

			 of Health and Human Services under this Act shall also relate to reports of

			 suspected instances of child abuse or neglect that were unsubstantiated or

			 determined to be unfounded.

					(B)ExceptionIf

			 a State, Indian tribe, or political subdivision of a State has an electronic

			 register of cases of child abuse or neglect equivalent to the register

			 established under this Act that it maintains pursuant to a requirement or

			 authorization under any other provision of law, the information provided to the

			 Secretary of Health and Human Services under this Act shall be coextensive with

			 that in such register.

					(2)FormInformation

			 provided to the Secretary of Health and Human Services under this Act—

					(A)shall be in a

			 standardized electronic form determined by the Secretary of Health and Human

			 Services; and

					(B)shall contain

			 case-specific identifying information, except that, at the option of the entity

			 supplying the information, the confidentiality of identifying information

			 concerning an individual initiating a report or complaint regarding a suspected

			 or known instance of child abuse or neglect may be maintained.

					(d)ConstructionThis

			 Act shall not be construed to require a State, Indian tribe, or political

			 subdivision of a State to modify—

				(1)an equivalent

			 register of cases of child abuse or neglect that it maintains pursuant to a

			 requirement or authorization under any other provision of law; or

				(2)any other record

			 relating to child abuse or neglect, regardless of whether the report of abuse

			 or neglect was substantiated, unsubstantiated, or determined to be

			 unfounded.

				(e)DisseminationThe

			 Attorney General, in consultation with the Secretary of Health and Human

			 Services, shall establish standards for the dissemination of information in the

			 national register of cases of child abuse or neglect. Such standards shall

			 preserve the confidentiality of records in order to protect the rights of the

			 child and the parents or guardians of the child while also ensuring that

			 Federal, local, and tribal government entities have access to such information

			 in order to carry out their responsibilities under the law to protect children

			 from abuse and neglect.

			(f)Authorization

			 of AppropriationsThere are authorized to be appropriated to

			 carry out this Act such sums as may be necessary for fiscal year 2006 and

			 succeeding fiscal years.

			

